Filed 8/26/13 P. v. Belton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C073073

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF122221)

         v.

JUVOUNE RAY BELTON,

                   Defendant and Appellant.




         Appointed counsel for defendant Juvoune Ray Belton has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         In April 2012, defendant entered the victim’s unoccupied apartment with the intent
to commit a theft and took property valued at approximately $1,200.




                                                             1
        A felony complaint charged defendant with first degree burglary (Pen. Code,
§ 459)1 and receiving stolen property (§ 496, subd. (a)) in Yolo County. The complaint
further alleged that defendant’s prior conviction rendered him eligible for sentencing to
state prison. Defendant pleaded no contest to the first degree burglary and the remaining
count was dismissed. In an unrelated incident, defendant was convicted of committing a
robbery (§ 211) in May 2012 in Sacramento County. The plea agreement included the
provision that the Yolo County burglary would become the principal term, for which
defendant would receive a two-year term, and the court would resentence defendant on
the Sacramento County robbery to one-third the midterm, or one year. The trial court
sentenced defendant in accordance with the plea to an aggregate term of three years in
prison. Defendant was held in Yolo County on an order to produce from the Department
of Corrections and Rehabilitation in the Sacramento County case. Accordingly, he did
not earn presentence custody credits while held in custody in Yolo County. The trial
court awarded defendant 92 days of actual custody credit, and ordered defendant to pay a
$240 restitution fund fine (§ 1202.4), a $30 criminal conviction assessment (Gov. Code,
§ 70373) and a $40 court security fee (§ 1465.8, subd. (a)(1)). Defendant did not obtain a
certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having




1   Further undesignated statutory references are to the Penal Code.

                                               2
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                         DUARTE                 , J.



We concur:



          MAURO                         , Acting P. J.



          MURRAY                       , J.




                                              3